[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION TO DISMISS
The defendants move to dismiss this action on the ground the claims herein are virtually identical to the claims in a prior action which is still pending in the Federal District Court for the District of Connecticut. The prior suit was commenced in the Superior Court for the Judicial District of Hartford and was removed to the Federal District Court in Hartford. The defendants contend the claims asserted therein are identical to the claims in this case. The plaintiff contends the claims are different.
People's Bank filed a cross-complaint in the Hartford case against the same parties who are defendants in this case. The allegations of the cross-complaint in the Hartford case and the allegations of the complaint in this case are virtually identical. In the Hartford case, People's Bank seeks payment from a foreclosure sale and money damages. In this case, it seeks only money damages. The Hartford case is both an action for foreclosure of a mortgage and a action upon a note. This case is an action upon a note.
While an action for foreclosure and an action upon a note are separate causes of action, "both may be pursued in a foreclosure suit." Hartford National Bank  Trust Co. v. Kotkin, 185 Conn. 579,581 (1981). People's Bank chose to pursue both actions in the Hartford lawsuit. Although it may no longer be able to pursue CT Page 9101-R its action for foreclosure, People's Bank may still pursue its action upon a note. This it is doing in Hartford. Since the Hartford lawsuit is still pending, there is "a prior suit of the same character, between the same parties, brought to obtain the same end or object. . . ." Soloman v. Aberman, 196 Conn. 359, 383 (1998).
The motion to dismiss is granted.